               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 SHANE CLARK,

                      Plaintiff,                     Case No. 18-CV-809-JPS

 v.

 BRIAN FOSTER, NATHAN
 HAYNES, C.O. WOOD, C.O. C.                                         ORDER
 WINTERS, C.O. DEMERS, C.O. P.
 MAHONEY, SGT. NATHAN WOLF,
 C.O. SMELEER, C.O. C. HLYSTEN,
 C.O. BILK, C.O. MUTCHIE, C.O.
 BRITTANY MCCUTCHEON, and
 JOHN DOES 1–8,

                      Defendants.


       Plaintiff, who is incarcerated at Kettle Moraine Correctional

Institution, filed a pro se complaint under 42 U.S.C. § 1983, alleging that his

civil rights were violated. (Docket #1). He then filed an amended complaint

on October 18, 2018. (Docket #20). He did so without requesting leave in

accordance with the Court’s scheduling order. (Docket #18 at 1). The Court

now turns to screening the amended complaint. All of the legal standards

announced in the Court’s original screening order apply here. (Docket #10

at 1–3).

       Plaintiff alleges that from March 9 until March 13, 2017, while he was

housed in Waupun Correctional Institution’s (“Waupun”) observation

wing, he was not provided his psychotropic and pain medications (he does

not describe what ailment necessitated those prescriptions). (Docket #20 at

2–5). The lack of medication caused severe withdrawal symptoms, pain,
and suicidal ideations. Id. at 5. Plaintiff alleges that he told Defendants,

numerous correctional officers at Waupun, of his symptoms throughout the

almost five-day period, but none of them actually obtained his medications

or otherwise secured medical care for him. Id. at 2–5. Plaintiff portrays their

response as generally uncaring despite knowing that he was experiencing

severe symptoms. Id. Plaintiff further suggests that some of the Defendants

may have altered records to conceal their lack of care. Id.

       Like his initial complaint, Plaintiff’s amended complaint crosses the

very low threshold set at screening to state a claim for deliberate

indifference to his serious medical needs, in violation of the Eighth

Amendment. To state such a claim, Plaintiff must show: (1) an objectively

serious medical condition; (2) that Defendants knew of the condition and

were deliberately indifferent in treating it; and (3) this indifference caused

him some injury. Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010). The

deliberate indifference inquiry has two components. “The official must

have subjective knowledge of the risk to the inmate’s health, and the official

also must disregard that risk.” Id. Negligence cannot support a claim of

deliberate indifference, nor is medical malpractice a constitutional

violation. Estelle v. Gamble, 429 U.S. 97, 105–06 (1976); Roe v. Elyea, 631 F.3d

843, 857 (7th Cir. 2011). While the denial of his psychotropic medication

might ultimately be explained as mere negligence or the result of a

considered treatment decision by his care providers, at the present stage the

Court, generously construing Plaintiff’s allegations, finds that he states an

actionable claim.

       In light of the foregoing, Plaintiff will continue to proceed on a claim

of deliberate indifference to his serious medical needs, in violation of the

Eighth Amendment, against Defendants. 28 U.S.C. § 1915A(b). The Court


                                  Page 2 of 3
will also dismiss Defendant Brian Foster, the warden of Waupun, as he was

joined solely to assist in naming John Doe defendants. See (Docket #10 at 4).

While some John Doe defendants remain, Plaintiff may engage in discovery

with the other defendants to determine the identity of the John Does.

       Accordingly,

       IT IS ORDERED that Plaintiff’s amended complaint (Docket #20)

shall be his operative pleading in this matter;

       IT IS FURTHER ORDERED that Defendant Brian Foster be and the

same is hereby DISMISSED from this action;

       IT IS FURTHER ORDERED that, pursuant to an informal service

agreement between the Wisconsin Department of Justice and this Court,

copies of Plaintiff’s amended complaint and this Order are being

electronically sent today to the Wisconsin Department of Justice for service

on Defendants; and

       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this Court,

Defendants shall file a responsive pleading to the amended complaint

within sixty (60) days of receiving electronic notice of this Order;

       Dated at Milwaukee, Wisconsin, this 26th day of October, 2018.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 3 of 3
